Citation Nr: 0715380	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of a partial amputation of the right 
index finger, to include the issue of a compensable rating 
earlier than August 25, 2006.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
April 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2002 and April 2003 rating decisions.


FINDINGS OF FACT

1.  The veteran complained of headaches during service, and 
has a current headache disorder, which has been related to 
his complaints in service.

2.  The veteran met the criteria for a 10 percent rating at 
the first VA examination of his scar after filing his claim.

3.  The evidence shows that the veteran has gap of more than 
one inch between his fingertip and the proximal transverse 
crease of his palm with his finger flexed to the extent 
possible.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a headache disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Criteria for an effective date of October 12, 2001 for 
the assignment of a 10 percent rating for a scar on the right 
index finger have been met. 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes (DCs) 
7804, 7805 (as in effect prior to and after 2002).   

3.  Criteria for a 10 percent rating for limitation of 
function of the right index finger have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5225, 5229 (as in effect prior to and after 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he developed a headache disorder as 
a result of either sinus surgery during service or exposure 
to chemical agents while in basic training.  

Service medical records reflect numerous complaints of 
headaches during service both before and after his sinus 
surgery.  The veteran also testified in May 2004 that he was 
diagnosed with migraine headaches several months after 
getting out of service by Dr. Grady Baker.  However, attempts 
to get the records have been unsuccessful.  

In December 2005, the veteran testified at a hearing before 
the Board that his bad headaches began after his sinus 
surgery in 1979, although he also indicated that headaches 
were one of the reasons that the doctors wanted to do the 
surgery.  Nevertheless, both the veteran and his wife have 
testified that he has been affected by headaches since his 
time in service.  The veteran's wife also wrote a letter 
indicating that the veteran developed disabling migraine 
headaches following sinus surgery (she indicated that she met 
and married the veteran the year he graduated from boot 
camp).  

The evidence of record confirms that the veteran currently 
has a headache disorder.
The veteran submitted statements from numerous friends, 
family, and coworkers who have observed the frequent numbers 
of headaches experienced by the veteran, and indicated that 
he has had to miss work on a number of occasions as a result 
of his headaches.  

In June 2002, x-rays showed a normal sinus and a VA examiner 
opined that if the veteran had headaches they were probably 
migraine headaches.  In May 2004, Dr. Wimberly wrote that he 
had seen the veteran for acute migraine headaches in March 
2002, and that based on the veteran's statement that he began 
having headaches shortly after sinus surgery in 1979 he felt 
the surgery was very likely to be related to the headaches.

The veteran underwent a VA examination in February 2005 at 
which the examiner noted the veteran's history of headaches 
since 1976.  The examiner diagnosed the veteran with migraine 
headaches, indicating that they were severe and occurred only 
one to two times per month.  The examiner indicated that 
based on the veteran's reports his headaches began during the 
beginning of his military training.  The examiner then opined 
that it was as likely as not that the mustard gas exposure 
was a trigger to initiate the veteran's migraine headache 
disorder.  At a second VA examination for the veteran's 
sinusitis in February 2005, the examiner indicated that the 
veteran should get a CT scan to put an end to the debate as 
to whether his headaches were the result of migraines or 
chronic sinusitis.

In August 2006, the veteran underwent a VA examination.  The 
examiner found that the veteran had both sinus and migraine 
headaches (with sinus headaches occurring twice a year, and 
associated with sinus infection; and the severely 
incapacitating migraine headaches occurring about six times 
per year).  The examiner determined that the 2005 CT scan of 
the veteran's sinuses failed to show any evidence of chronic 
sinusitis.  The veteran indicated that he began getting 
headaches after being exposed to mustard gas during basic 
training in 1976. 

The evidence reflects that the veteran has a current headache 
disorder that results in both sinus headaches and migraine 
headaches, and he complained about headaches on numerous 
occasions during service.  While the veteran's claims file is 
void of treatment records showing ongoing treatment for 
headaches for many years following service, both the veteran 
and his wife have indicated that the headaches have persisted 
since service, and friends and coworkers have also indicated 
that the veteran has had headaches for many years.  
Considerable medical discourse has gone on in an effort to 
attribute the veteran's headaches to either his sinus 
condition or to migraine headaches.  Nevertheless, this 
distinction is more important for the purpose of treatment 
than it is for evaluating the merits of service connection, 
since the medical evidence demonstrates that the veteran has 
both sinus related headaches and migraine headaches.  

Regarding a medical opinion linking the veteran's headaches 
to his time in service, Dr. Wimberly wrote that based on the 
veteran's statement that he began having headaches shortly 
after sinus surgery in 1979, he felt the surgery was very 
likely to be related to the veteran's headaches.

Additionally, the VA examiner in 2005 opined that it was as 
likely as not that the mustard gas exposure was a trigger to 
initiate the veteran's migraine headache disorder.  While it 
is highly unlikely that the veteran was actually exposed to 
mustard gas during service, the medical opinion nevertheless 
retains merit, because whether or not the veteran was 
actually exposed to mustard gas, the veteran had an adverse 
reaction to the drill, which included symptoms such as 
headaches.  As such, resolving reasonable doubt in the 
veteran's behalf, the examiner's opinion is sufficient to 
provide the nexus between the veteran's current headache 
disorder and his time in service.

Accordingly, service connection for a headache disorder is 
granted.




II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The veteran's right index finger is currently rated a 10 
percent under 38 C.F.R. § 4.118, DCs 7804 and 7805.

Under the old DC 7804, a 10 percent rating was assigned for a 
scar that is superficial, tender and painful on objective 
demonstration.  It is also noted that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger, even 
though amputation of the part would not warrant a compensable 
evaluation.  

Under the revised DC 7804, a 10 percent rating is assigned 
for a scar that is superficial and painful on examination.  A 
superficial scar is defined as a scar that is not associated 
with underlying soft tissue damage.  

However, a 10 percent rating is the highest schedular rating 
available under DC 7804.  Other diagnostic codes provide 
ratings for scars, but a rating in excess of 10 percent for a 
scar that is not on the head, face, or neck, is only 
available if the scar is either deep or causes limitation of 
motion.  A deep scar is one that is associated with 
underlying soft tissue damage.  Even then, a 20 percent 
rating is only awarded if the scar covers an area exceeding 
12 sq. inches (77 sq. cms).  38 C.F.R. § 4.118, DC 7801.

Additionally, scars may be rated based on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805.  
However, at the veteran's most recent examination in August 
2006, the examiner opined that the finger scar was of minimal 
severity and was not causing any limitation of function in 
the right hand.  While the examiner noted that the veteran 
had decreased use of his right index finger due to trauma, he 
concluded that it was not because of any residuals from the 
scar.

At a the August examination, the veteran was noted to have a 
2.4 cm linear scar on the dorsum of the proximal phalanx of 
his right index finger, and a .6 cm scar on the PIP joint.  
The scars were tender to palpation, but were not adherent to 
the underlying tissue, and there was no underlying soft 
tissue damage or skin ulceration.  The examiner indicated 
that the finger scar was of minimal severity and was not 
causing any limitation of function in the right hand.  

As such, the 10 percent rating that is currently assigned for 
the finger scar is warranted; however, the medical evidence 
fails to show that the scar is deep, covers an area in excess 
of 12 square inches, or limits the function of the right 
hand.  Therefore, a rating in excess of 10 percent for the 
veteran's scar is denied.

With regard to the effective date for the assignment of the 
10 percent rating for the veteran's scar, it is noted that 
the rating was assigned based on the first VA examination of 
the scar following the veteran's appeal.  While earlier VA 
examinations were conducted, the veteran's scar was not 
evaluated.  The veteran testified before both the RO and the 
Board that his finger was tender and no evidence suggests 
that the scar changed during the pendency of the veteran's 
claim.  As such, VA's delay in obtaining an examination of 
the veteran's scar should not serve to penalize the veteran; 
and therefore an effective date of October 12, 2001 is 
assigned for the grant of a 10 percent rating for the tender 
scar on the veteran's finger.

The residuals of the veteran's finger injury must also be 
considered from the perspective of limitation of function of 
the finger.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the fingers were revised effective 
August 26, 2002.  67 Fed. Reg. 48,784 (July 26, 2002).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the old criteria, a compensable rating was only 
available for an injury to a single finger if ankylosis was 
involved.  

Under the revised regulations, a 10 percent rating is still 
assigned for ankylosis of the index finger under 38 C.F.R. 
§ 4.71a, DC 5225; but the new regulations also added 
38 C.F.R. § 4.71a, DC 5229, which allows a 10 percent rating 
to be assigned for limitation of motion of the index finger 
when there is a gap of one inch or more between the fingertip 
and the proximal transverse crease of the palm with the 
finger flexed to the extent possible, or when extension is 
limited by no more than 30 degrees.

While a higher rating may be available if a finger has been 
amputated, the examination in August 2006 found no evidence 
of amputation.

The veteran testified before the RO in May 2004 that he had 
trouble gripping with his right hand and that he had lost a 
lost of strength in the hand as a result of his finger 
injury.  In December 2005, he testified at a hearing before 
the Board that his right index finger was always stiff and 
made it difficult to grip tools in the hand for any 
significant period of time.  The veteran also indicated that 
his finger was very tender.

At a VA examination in February 2005, hypertrophy was noted 
on the palmar surface between the metacarpophalangeal and the 
proximal interphalangeal joint.  Flexion of the 
metacarpophalangeal joint was from 0 to 70 degrees, flexion 
of the proximal interphalangeal was 0 to 45 degrees and 
flexion of the distal interphalangeal was from 0 to 50 
degrees.  The veteran was able to oppose the thumb without 
decrease and there was no further limitation of motion due to 
weakness, fatigability, or incoordination following 
repetitive motion.  The examiner indicated that the veteran 
had decrease in the range of motion and function as a result 
of his finger disability with mild to moderate impairment 
primarily with fatigability secondary to pain, as well as 
some decrease in manual dexterity secondary to decreased 
range of motion.

In August 2006, the veteran underwent a second VA examination 
of his right index finger.  The examiner indicated that the 
veteran injured the PIP joint of his right index finger, 
which nearly resulted in amputation; and it was noted that 
the veteran had undergone several subsequent surgeries to 
repair the digit and to remove calcium deposits.  The veteran 
reported constant pain, stiffness, and weakness in his 
finger, but he denied that his index finger affected any 
other fingers.  The examiner denied the presence of any 
ankylosis, but noted that there was a mild deformity of the 
finger which affected rotation.  The examiner found a gap of 
more than two inches between the veteran's right index finger 
and the proximal transverse crease of the veteran's hand on 
maximal flexion of the finger.  Range of motion testing 
showed motion of the metacarpal-phalangeal from 0-90 degrees 
with no additional limitation of motion upon repetitive 
motion; the distal interphalangeal had motion from 0-30 
degrees with pain beginning at 30 degrees and with no 
additional limitation of motion upon repetitive motion; the 
proximal interphalangeal had motion from 0-90 degrees, with 
pain beginning at 60 degrees and no additional limitation of 
motion upon repetitive motion.  X-rays showed no significant 
bony abnormality. 

As no ankylosis has been shown in the veteran's index finger, 
a rating is not available under the old criteria.  With 
regard to DC 5229, the August 2006 VA examination found that 
the veteran had a gap of more than two inches between his 
right index finger and the proximal transverse crease of his 
hand on maximal flexion of the finger.  As such, a 10 percent 
rating is granted for the veteran's index finger as of the 
date of that examination (August 25, 2006).

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for headaches is granted.

An effective date of October 12, 2001 for the assignment of a 
10 percent rating for a scar on the right index finger is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent rating for the limitation of function of the 
right index finger is granted as of August 25, 2006, subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


